Citation Nr: 0319071
Decision Date: 08/05/03	Archive Date: 10/02/03

DOCKET NO. 99-01 336               DATE AUG 05, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to an increased evaluation for a post-operative
right foot disorder, currently rated 30 percent disabling from
October 1, 1999.

2. Entitlement to an increased evaluation for a post-operative
right foot disorder, rated 10 percent prior to October 1, 1999.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Sampson, Counsel

INTRODUCTION

The veteran had active service from March 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1997 rating decision of the Atlanta,
Georgia, Department of Veterans Affairs (VA) Regional Office (RO).
In that decision, the RO denied a disability rating in excess of 10
percent for right foot hallux valgus, postoperative. In December
1998, the RO expanded the veteran's foot disability to include the
neurological symptoms resulting from her inservice foot surgery,
and rephrased her disability as a post-operative right foot
disorder.

In February 2003, the RO increased the disability rating to 30
percent, effective October 1, 1999. The veteran was also in receipt
of two temporary total ratings following surgeries on her right
foot, the first from May 21, 1997 to August 1, 1997, and the second
from August 23, 1999 to October 1, 1999. The veteran has not filed
a notice of disagreement as to these temporary total evaluations
and therefore, they will not be addressed below.

In September 2000, a travel Board hearing was held before the
undersigned Board Member at the RO in Atlanta. A transcript of the
hearing is in the claims file. This case was previously before the
Board in November 2000 when it was remanded for additional
development. The requested development has been completed and the
case is returned to the Board.

2 -

FINDINGS OF FACT

1. The RO has satisfied its duty to notify and assist the veteran,
and has obtained all relevant evidence necessary for the equitable
disposition of the veteran's appeal.

2. The veteran's post-operative right foot disorder, both prior to
October 1, 1999 and since then, is no more than severe and does not
approximate actual loss of use of the foot.

CONCLUSIONS OF LAW

1. The criteria for a 30 evaluation for post-operative right foot
disorder prior to October 1, 1999 have been met. 38 U.S.C.A. 1155,
5107 (West 2002); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59,
4.71a, Diagnostic Code 5284 (2002).

2. The criteria for an evaluation in excess of 30 percent for post-
operative right foot disorder have not been met. 38 U.S.C.A. 1155,
5107 (West 2002); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59,
4.71a, Diagnostic Code 5284 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was diagnosed in service with right foot pain and
hallux valgus. Treatment in service included surgical removal of
the sesamoid bone in her right foot. Service connection was granted
for hallux abducto-valgus with bunion deformity status post medial
sesamoid bone excision of the right foot in a July 1994 rating
decision and a noncompensable rating was assigned. This evaluation
was increased to 10 percent in an August 1995 rating decision.

3 -

In October 1997, the veteran filed a claim for increased rating
stating that her foot condition had worsened since her last
examination. She wrote that she had to limit her standing to 10
minutes per hour and had to wear a cast boot with a rocker bottom.
She submitted a statement from a VA physician stating that she had
significant right foot injuries which were going to require rest in
order to heal. She was on limited standing for 10 minutes per hour
and had to limit walking. An April 1997 request for prosthetic
service shows that she was prescribed a camwalker with a rocker
bottom for her right foot.

On VA examination in October 1997, the veteran complained of pain
in her right ankle. Objectively there was a well healed scar on the
medial aspect of the right foot. The was a mild bunion deformity
bilaterally. There was absence of the right medial sesamoid bone
and no swelling of the feet. She could stand erect, and was able to
squat and rise on her toes without assistance. She was able to rise
on her heels with some assistance. Her feet appeared normal, there
was moderate pronation of both feet, and a mild bunion deformity
bilaterally. There were no skin or vascular changes. Diagnoses were
pes planus mild with pronation bilaterally and surgical absence of
the right medial sesamoid.

A May 1997 VA general surgery note shows that the veteran had
undergone a neurectomy of her right foot and the incision was
healing well. The assessment was status post surgery for nerve
entrapment of a branch of the medial plantar nerve. In July 1997,
she reported a 75 percent improvement in her nerve symptoms and the
assessment was a healed neurectomy.

In a March 1998 personal hearing, the veteran described her history
of treatment for foot problems noting that she had had only VA
treatment. She stated that she was a die-cast operator, on her feet
eight hours a day, five days a week. She testified that she had
used substantial leave because of her inability to remain on her
feet. Currently, she was not on medication and stated that most of
her problem was with her ankle which she felt was due to the
anesthesia block she had in her May 1997 VA surgery.

4 -

in an April 1998 VA examination, the examiner reviewed the claims
file and noted the veteran's history, including her sesamoidectomy
in service and her recent surgery in May 1997 described as a
neuroma resection and tarsal tunnel release. Currently, she
continued to complain of pain and swelling in her right foot
although she denied any restriction in movement, any erythema, or
joint pain. She reported increased swelling and pain after
prolonged standing on her feet. Examination of the feet revealed
pulses 2+ and symmetrical. There as an old surgical scar in the
medial aspect of the right foot and around the medial aspect of the
right great toe. Examination of the joints in the right foot
revealed no joint tenderness. There was no restriction in the range
of motion. Muscle strength was 5/5 throughout in the right foot.
Sensory examination revealed paresthesias in the medial surface of
the great toe. She has some tenderness to palpation in the medial
right foot and plantar surface, near the ball of the foot. The
examiner noted that the veteran's complaint was one of generalized
foot pain from the ankle down which she blamed on the nerve block
to her ankle from her previous surgery; however, the examiner could
find no abnormalities on the examination in the ankle area. There
was no pain with movement of the ankle. The examiner recommended
another EMG be done to rule out the possibility of the development
of another neuroma. There was no evidence of degenerative changes
on X-ray examination.

In July 1998, an undated EMG was received at the RO, apparently in
response to the recommendation of the examiner in the April 1998 VA
examination. This showed bilateral plantar sensory nerve lesions.
In a June 1998 addendum to the April 1998 examination, the examiner
noted that based on these EMG findings, the abnormalities and
injuries were still present.

In August 1999, the veteran underwent another surgery for nerve
exploration and scar excision of her right foot. Indications noted
on the operative report included increased pain in the medial
aspect of the first great toe over the last several months. The
cause was suspected to be pain from scar tissue or from a scar
entrapment of the proper digital nerves of the first great toe. She
tolerated the procedure well and there were no complications.
Postoperative diagnosis was scar and nerve entrapment of the right
foot.

5 -

An October 1999 podiatry note shows that on follow-up examination,
the veteran stated that she was not having sharp pains that she had
prior to the surgery but was having pain at the site of the
surgery. There was a slight decrease in sensation distal to the
site of the entrapment.

In a September 2000 personal hearing, the veteran testified that
she was now a saw operator in a poultry plant, standing on her feet
8 to 9 hours a day. Her feet would start to hurt after 2 or 3 hours
and would continue to hurt as long as she stayed on her feet.

In November 2000, the veteran underwent a neurectomy and burying of
the nerve into the abductor hallucis muscle belly. Indications
noted on the operation report included a history of sharp burning
pain along the medial plantar aspect of the hallux on the right
foot. Treatment with cortical steroid injections and orthosis and
shoe modification provided minimal relief.

In May 2002, the veteran was seen again in the podiatry clinic for
continued complaints of a painful right foot. The assessment was
hallux valgus and neuritis of the right foot. The examiner
explained to the veteran that they were very resistant to doing any
more surgeries since she had already had 3 surgeries in the same
area and would continue to have increased amounts of scar tissue.
She declined injection therapy due to pain from the injection and
was prescribed ortho foot gels. She continued to seek treatment for
her complaints of foot pain, including treatment with
hydrocortisone cream and use of phonophoresis but with no lasting
effect.

On VA examination of the feet in September 2002, the veteran stated
that she was currently undergoing ultrasound and cortisone
treatment to relieve her symptoms, described as a burning pain in
her great toe. She said the pain made her feel weak in her toe and
because of the weakness she felt unstable on her feet. She got
occasional stiffness in her toe and did not describe any
significant swelling, warmth, or redness of the toe. She could
stand up at work only for about 45 minutes and then the pain caused
her to have weakness in her foot and she had to sit

- 6 -

down until the pain was gone. She wore orthotics, but felt that
they were not giving her much help. She was also not helped by
medications. Her toe pain flared up at least several times a day
while she was at work. She was trying to work on work restrictions
where she was only up for a limited amount of time.

On physical examination, there was a well-healed surgical scar
along the medial aspect of the great toe from the proximal phalanx
down to 5 cm proximal to the first metatarsophalangeal joint. The
great toe on the right could actively extend to 20 degrees of each
joint and passively had 25 degrees of plantar flexion of each
metatarsophalangeal joint of the great toes. With passive range of
motion, the examiner could fully extend each toe and fully flex
each toe without significant pain. On palpation of the surgical
scar, the veteran indicated that this caused a shooting pain down
the great toe. There was positive Tinel's sign at the most proximal
aspect of the incision. This pain radiated down the medial aspect
of the toe. The examiner did not detect any specific stress to the
first metatarsophalangeal joint of the great toe. There was no
swelling noted of the toe, no redness, no lesions noted, and no
ulcers. It was noted that the joints were all supple. The examiner
could not elicit any tenderness with grind test. There was a mild
bunion deformity of the great toe. The veteran could toe walk and
heel walk without any difficulty. The examiner did not notice any
significant calluses other than the first metatarsophalangeal
bunion. There was good capillary refill to the toes and no
ulcerations noted. The rest of the examination of the foot was
benign. EMG results showed bilateral incomplete lateral plantar
nerve injury. X-ray examination showed a hallus valgus deformity
with mild degenerative changes within the right metatarsophalangeal
joint and a calcaneal heel spur that was stable in size. The
diagnosis was right lateral plantar nerve neuralgia with
degenerative joint disease of the right metatarsophalangeal joint.
The examiner noted that the right great toe pain was due to a
tibial sesamoidectomy and distal plantar nerve adhesions, which he
noted was consistent throughout his review of the veteran's medical
records. Since her fibial sesamoidectomy in the military, the
veteran now had chronic pain in the! right great toe related to the
right medial plantar nerve neuroma, unrelieved by the subsequent
nerve releases in 1996 and 1997. The examiner stated that it was
his opinion that there was no resolution of the medial plantar
nerve neuritis that

- 7 -

recurred from the first surgery in the military. It was his opinion
that the veteran could perform sedentary duties but prolonged
standing for greater than one to two hours could cause increasing
foot pain and discomfort.

VCAA - The Duty to Notify and Assist

The Board notes that during the pendency of this appeal, on
November 9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000). The Act is applicable to all claims filed on or after the
date of enactment, November 9, 2000, or filed before the date of
enactment and not yet final as of that date. See Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The new law eliminates the
concept of a well-grounded claim, and redefines the obligations of
VA with respect to the duty to assist claimants in the development
of their claims. First, the VA has a duty to notify the appellant
and any representative of any information and evidence needed to
substantiate and complete a claim. 38 U.S.C.A. 5102 and 5103 (West
2002). Second, the VA has a duty to assist the appellant in
obtaining evidence necessary to substantiate the claim. 38 U.S.C.A.
5103A (West 2002).

The VA has promulgated revised regulations to implement these
changes in the law. 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a).
The intended effect of the new regulations is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied claim. The veteran was
informed of the new regulations in the February 2003 supplemental
statement of the case.

In this case, the Board finds that the veteran has been provided
adequate notice as to the evidence needed to substantiate her claim
for an increased evaluation. The Board concludes the discussions in
the December 1997 rating decision, the statement of the case (SOC)
issued in December 1998, the supplemental statement of the case
(SSOC) issued in February 2003, as well as letters sent to her
informed her of the information and evidence needed to substantiate
her claim for an

- 8 -

increased rating and complied with VA's notification requirements.
VA must also inform the veteran which evidence VA will seek to
provide and which evidence the veteran is to provide. It is
apparent from her communications with VA that she is aware of the
evidence needed for a higher evaluation, and what evidence VA
would/did obtain on her behalf and no further notice is required to
comply with VCAA. Quartuccio v. Principi, 16 Vet. App. 183, 186-87
(2002). The Board concludes that VA has complied with all
notification requirements.

The Board also finds that all relevant facts have been properly
developed, and that all evidence necessary for equitable resolution
of the issue on appeal has been obtained. The RO has obtained all
current records of the veteran's treatment, as well as providing
the veteran examinations in October 1997, April 1998, and September
2002. The veteran has not referenced any unobtained evidence that
might substantiate her claim for an increased rating or that might
be pertinent to the bases of the denial of the claim. The veteran
has been provided the opportunity to present evidence and testimony
in hearings both at the RO in March 1998, and before the Board in
September 2000. There is sufficient evidence to decide the claim.
The Board concludes that all reasonable efforts were made by the VA
to obtain evidence necessary to substantiate the appellant's claim
and that the requirements of the VCAA have been met.

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with VA's
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002)
(Schedule), which are based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(2002). Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria for the
higher rating. 38 C.F.R. 4.7 (2002). When after careful
consideration of all procurable and assembled data, a reasonable
doubt arises regarding the degree of disability such doubt will be
resolved in favor of the claimant. 38 C.F.R. 4.3 (2002).

- 9 -

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

Analysis

Prior to October 1, 1999, the veteran's post-operative right foot
disorder was rated 10 percent disabling under Diagnostic Code 8523,
which concerns paralysis and incomplete paralysis of the anterior
tibial nerve (deep peroneal). "Moderate" incomplete paralysis is
assigned a rating of 10 percent. 38 C.F.R. 4.124, Diagnostic Code
8523 (2002). From October 1, 1999, the RO evaluated the veteran
under Diagnostic Code 5284, which contemplates foot injures. Under
Diagnostic Code 5284, moderate residuals of a foot injury warrant
a 10 percent evaluation; moderately severe residuals warrant a 20
percent evaluation; and severe residuals warrant a 30 percent
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5284 (2002). With
actual loss of use of the foot, it will be rated at 40 percent. Id.
at Note.

After having carefully reviewed the evidence of record, the Board
finds that the preponderance of the evidence is against an
evaluation in excess of 30 percent for post-operative right foot
disorder from October 1, 1999; however, the evidence does warrant
an increased evaluation to 30 percent for post-operative right foot
disorder prior to this date based primarily on the medical opinion
of the examiner from the September 2002 examination. In that
examination, the examiner noted that the veteran's complaints of
pain were consistent throughout a review of the veteran's medical
records, and unrelieved by the subsequent nerve releases in 1996
and 1997. The examiner stated that it was his opinion that there
was no resolution of the medial plantar nerve neuritis that
recurred from the first surgery in the military. The Board
concludes from this that the veteran's symptoms have been fairly
consistent both prior to and subsequent to October 1, 1999.
Further, because her right foot disability includes more than just
her symptoms of neuritis, she is more

- 10-

appropriately rated continuously under Diagnostic Code 5284 for
foot injury, at the higher 30 percent evaluation for foot injury
that is severe.

However, the evidence does not support an evaluation in excess of
30 percent. On VA examination in October 1997, she could stand
erect, and was able to squat and rise on her toes without
assistance. She was able to rise on her heels with some assistance.
In her March 1998 personal hearing, she testified that she was on
her feet as a die cast operator 8 hours a day. In the April 1998 VA
examination, she complained of pain and swelling, but denied any
restriction in movement, any erythema, or joint pain. She did
report increased swelling and pain after prolonged standing on her
feet. On examination, there was no restriction in range of motion
and her muscle strength was 5/5. There was no pain with movement of
the ankle. In September 2000, the veteran was working in a poultry
plant, again on her feet 8 to 9 hours a day, although her feet
would start to hurt after 2 or 3 hours. On VA examination in
September 2002, the veteran indicated that she was only able to
stand up and work for about 45 minutes and then the pain caused her
to have weakness in her foot and she had to sit down until the pain
was gone. She could actively extend to 20 degrees of each joint and
passively had 25 degrees of plantar flexion of each
metatarsophalangeal joint of the great toes. With passive range of
motion, the examiner could fully extend each toe and fully flex
each toe without significant pain.

The medical evidence shows that the veteran's post-operative right
foot disorder is manifested essentially by complaints of pain, with
some limitation in her function that makes it difficult to stand
for prolonged periods of time. The medical evidence shows that her
post-operative right foot disorder is no more than severe. See 38
C.F.R. 4.71a, Diagnostic Code 5284.

In the April 1998 VA examination, she had full range of motion and
full muscle strength. Although she complained that the pain in her
toe made her feel weak and because of this weakness she felt
unstable, the examiner in September 2002 noted that the veteran
could toe walk and heel walk without any difficulty. To the extent
that she may have developed any limitation of motion since April
1998, the Board

- 11 -

notes that her 30 percent evaluation exceeds the maximum evaluation
for limitation of motion of the ankle. See 38 C.F.R. 4.71a,
Diagnostic Code 5271. However, no medical professional has stated
that the veteran has loss of use of her right foot. The Board finds
that the preponderance of the evidence is against a finding that
the veteran has loss of use of her right foot to warrant a 40
percent evaluation under Diagnostic Code 5284. See 38 C.F.R. 4.71a,
Diagnostic Code 5284.

Additionally, an increased evaluation may be based on either actual
limitation of motion or the functional equivalent of limitation of
motion due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement. See
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.40, 4.45. The
Board finds that the preponderance of the evidence is against the
grant of an evaluation in excess of 30 percent on the basis of
functional impairment. Under Diagnostic Code 5284, it indicates
that a 40 percent evaluation is warranted for loss of use of the
foot. As stated above, there is no evidence that the veteran has
loss of use of her right foot. The current 30 percent evaluation
contemplates the severe symptomatology that the veteran
experiences, including the weakness and fatigability that she has
described. Thus, considering pain, weakness, incoordination, and
excess fatigability; the symptomatology from her post-operative
right foot disorder does not approximate the criteria for an
evaluation in excess of 30 percent based on functional loss. See 38
C.F.R. 4.405 4.45. Accordingly, the Board finds that the service-
connected post-operative right foot disorder, is no more than 30
percent disabling.

The veteran is competent to report her symptoms. To the extent that
she asserted she warranted an increased evaluation, at least prior
to October 1, 1999, she was correct. However, to the extent that
the veteran has asserted she warrants more than a 30 percent
evaluation for the right foot, the medical findings do not support
her contentions. The Board attaches far greater probative weight to
the clinical findings of skilled, unbiased professionals than to
the veteran's statements and testimony, even if sworn, in support
of a claim for monetary benefits. Taking the veteran's contentions
into account and the medical findings, an evaluation in excess of
30 percent for post-operative right foot disorder, is not
warranted. In reaching this

12 -

decision , the Board has considered the complete history of the
disability in question as well as the current clinical
manifestations and the impact the disability may have on the
earning capacity of the veteran. 38 C.F.R. 4.1, 4.2; Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Because the evidence for and
against a higher evaluation is not evenly balanced, the rule
affording the veteran the benefit of the doubt is not for
application. 38 C.F.R. 4.3.

ORDER

An evaluation of 30 percent for a post-operative right foot
disorder prior to October 1, 1999, is granted, subject to the
criteria which govern the payment of monetary awards.

An increased evaluation for post-operative right foot disorder from
October 1, 1999 is denied.

JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

- 13 -

 (2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 14 -



